Title: Memorandum on Consuls Recommended for Appointment, 18 February 1793
From: Jefferson, Thomas
To: Washington, George




Havre.
Nathaniel Cutting of Massachusets, Consul of the U.S. of A. for the port of Havre in France, and for such other parts of that country as shall be nearer to the said port than to the residence of any other Consul or Vice consul of the U.S. within the same allegiance.


Falmouth.
Edward Fox native of Great Britain. Consul of the US. of A. for the port of Falmouth in the kingdom of Great Britain, and for such other parts of the said kingdom as shall be nearer to the said port than to the residence of any other Consul or Vice consul of the US. in the same kingdom.


Cadiz.
Joseph Yznardi native of Spain, Consul of the US. of A. for the port of Cadiz, in the kingdom of Spain, and for such other parts of the said kingdom as shall be nearer to the said port than to the residence of any other Consul or Vice-consul of the US. within the same allegiance.


Alicant.
Robert Montgomery of Alicant Consul of the US. of A. for the port of Alicant in the kingdom of Spain, and for such other parts of the said kingdom as shall be nearer to the said port than to the residence of any other Consul or viceconsul of the US. within the same allegiance.



Hamburg.
John Parish native of Great Britain. Consul of the US. of A. for the port of Hamburg and for all other places within the same allegiance.


Santa Cruz.
Henry Cooper of Pensylvania Consul of the US. of A. for the island of Santa Cruz and for all other places under the same allegiance in America as shall be nearer to the said island of Santa Cruz than to the residence of any other Consul or Vice Consul of the US. within the same allegiance.


St. Eustatius.
David Matthew Clarkson of Pennsylvania. Consul for the US. of A. for the island of Saint Eustatius and for all other places under the same allegiance in America which shall be nearer to the said island of St. Eustatius than to the residence of any other Consul or Viceconsul of the US. within the same allegiance.


Curaçoa.
Benjamin Hamnell Philips of Pensylvania. Consul for the US. of A. in the island of Curaçoa and for all other places under the same allegiance in America which shall be nearer to the said island of Curaçoa than to the residence of any other Consul or Vice consul of the US. within the same allegiance.



Th: Jefferson 
Feb. 18. 1793.

